 
Exhibit 10.50

MASTER
PROFESSIONAL SERVICES AGREEMENT




Commencement Date:
April 3, 2006





Party:
CONTRACTOR
CLIENT
Name:
Chordiant Software, Inc.
Citicorp Credit Services, Inc. (USA)
Address:
20400 Stevens Creek Blvd.
Cupertino, CA 95014
14000 Citi Cards Way
Jacksonville, FL 32258
State of Incorporation:
Delaware
Delaware





IN CONSIDERATION of the mutual covenants and undertakings contained herein, and
intending to be legally bound, Contractor and Client (as designated above) agree
as follows.


1.  DEFINITIONS


1.1 Specific Words or Phrases. For purposes of this Agreement, each word or
phrase listed below shall have the meaning designated. Other words or phrases
used in this Agreement may be defined in the context in which they are used, and
shall have the respective meaning there designated.


“Acceptance Criteria” means the applicable Specifications and Documentation,
together with such other test data, test conditions and exception conditions as
may be specifically set forth or incorporated by reference in the Work Order.


“Affiliate” means and includes any entity that directly or indirectly controls,
is controlled by, or is under common control with Client, where “control” means
the ownership of, or the power to vote, at least twenty percent (20%) of the
voting stock, shares or interests of an entity. An entity that otherwise
qualifies under this definition will be included within the meaning of
“Affiliate” even though it qualifies after the execution of this Agreement.


“Agreement” means the terms of this Master Professional Services Agreement
(sometimes referred to as “Master Agreement”), together with the appendices and
other exhibits attached hereto or incorporated herein by reference; provided,
however, that for each particular Work Order, reference to “Agreement” shall be
construed solely as a reference to the agreement that arises as a result of the
execution of the Work Order, which agreement shall be a two party agreement
between Contractor and the specific entity (either the entity designated above
as “Client” or an Affiliate) that executes the Work Order.


“Client” means, for the general purposes of the Master Agreement, the entity
designated above as “Client”. However, for the particular purposes of any
agreement that arises as a result of a Work Order, reference to “Client” shall
be construed solely as a reference to the specific entity (either the entity
designated above as “Client” or an Affiliate) that executes the Work Order.


“Contractor” means the entity designated above as “Contractor”.


“Defect” means a defect, failure, malfunction, or nonconformity in a Deliverable
that prevents the Deliverable from operating in accordance with the applicable
Acceptance Criteria.


“Deliverable(s)” means and includes the item(s) described on the applicable Work
Order that is to be developed or prepared by Contractor and furnished to Client.


"Intellectual Property Rights" means all trade secrets, patents and patent
applications, trade marks (whether registered or unregistered and including any
goodwill acquired in such trade marks), service marks, trade names, business
names, internet domain names, e-mail address names, copyrights (including rights
in computer software), moral rights, database rights, design rights, rights in
know-how, rights in confidential information, rights in inventions (whether
patentable or not) and all other intellectual property and proprietary rights
(whether registered or unregistered, and any application for the foregoing), and
all other equivalent or similar rights which may subsist anywhere in the world.


“Party” means either Contractor or Client, individually as the context so
requires; and “Parties” means Contractor and Client, collectively.


“Personnel” means and includes a Party’s or an Affiliate’s directors, officers,
employees, agents, auditors, consultants, and subcontractors.


“Project ” means the particular project described on a Work Order.


“Services” means the services described on a Work Order that are to be furnished
by Contractor to Client.


"Specifications" means and includes the description of functional, technical,
design and performance characteristics of the Deliverables agreed to by the
Parties (including any requirements or characteristics specified in, or
incorporated by reference into the applicable Work Order), and all modifications
to the foregoing that are made from time to time by written agreement of the
Parties.


“Work Order” means a transactional document (which may be entitled “Work Order”,
“Statement of Work”, or “Project Schedule” and in all such cases is intended to
be considered a “Work Order” for all purposes under this Agreement) that is
entered into pursuant to this Master Agreement by and between Contractor and
either the entity designated above as “Client” or an Affiliate and describes the
Services or Deliverables to be provided by Contractor to such Client /
Affiliate.


1.2 Common Words. The following words shall be interpreted as designated: (i)
“or” connotes any combination of all or any of the items listed; (ii) where
“including” is used to refer to an example or begins a list of items, such
example or items shall not be exclusive; and, (iii) “specified” requires that an
express statement is contained in the relevant document.


2.
TERM AND TERMINATION



2.1 Master Agreement. This Master Agreement shall commence as of the
Commencement Date designated above, and shall continue in effect thereafter,
unless superceded or otherwise terminated by agreement of the Parties. For the
avoidance of doubt, termination of the Master Agreement shall not result in the
termination of any Work Order, each Work Order being terminable only in
accordance with its own provisions.


2.2  Work Orders. A Work Order shall become effective only when duly signed on
behalf of the Parties to be bound thereby, and shall continue in effect through
the earlier of: (i) the date the Services have been satisfactorily completed or
the Deliverables have been accepted and all applicable warranty and license
periods have expired or otherwise terminated, or (ii) the date of termination
specified by either Party in accordance with the following conditions.



2.2.1  
Client may terminate any Work Order with or without cause, at any time in its
sole discretion, upon five (5) days prior written notice to Contractor. In the
event Client terminates a Work Order without cause, Client will pay Contractor
the reasonable value for: (i) Services properly performed by Contractor prior to
the effective date of termination, (ii) services performed by Contractor
pursuant to Section 2.3, and, (iii) reimbursable expenses incurred by Contractor
pursuant to Section 9.4.

 

2.2.2  
Contractor may only terminate a Work Order if Client defaults in any material
obligation and fails to cure the default within thirty (30) days after Client
has received Contractor’s notice of the default.



For the avoidance of doubt, notice of termination for any Work Order shall not
be construed to be notice of termination for any other Work Order.


2.3 Orderly Transfer. Upon the termination of a Work Order for any reason
whatsoever (including a default by either Party), Contractor will provide such
information, cooperation and assistance to Client, as Client may reasonably
request, to assure an orderly return or transfer to Client or Client’s designee
of all proprietary data (and related records and files) and materials of Client,
and all Work Product for which payment has been or is made, in their then
current condition.


2.4 Retention of Archival Copy. If Client’s right to use any software provided
by Contractor or any other Contractor Materials is terminated for any reason
whatsoever, then Client shall nevertheless be entitled to retain copies of such
software, Contractor Materials, and related documentation for archival purposes
and to satisfy Client’s obligations under all applicable laws.


3.  PROJECT IMPLEMENTATION


3.1 Provision of Services and Deliverables. This Master Agreement does not by
itself commit Client or any Affiliates to purchase any services or products.
Rather, this Master Agreement merely sets forth the terms and conditions that
will govern the provision of Services or Deliverables to Client or an Affiliate
as a result of the execution of a Work Order by Contractor and Client or the
Affiliate.


3.2  Work Orders. Work Orders may be entered into with Contractor under this
Master Agreement by either the entity designated above as “Client” or any
Affiliate. The entity that executes a Work Order with Contractor shall be
considered the “Client” for all purposes of the Work Order; and the Work Order
shall be considered a two party agreement between Contractor and such entity.
Each Work Order shall be substantially in the form of Appendix A, shall
incorporate by reference the provisions of this Master Agreement as though such
provisions were set forth therein in their entirety, and shall set forth: (i) a
description of the Services or Deliverables to be furnished by Contractor, (ii)
the fees to be paid by Client for the Services or Deliverables, (iii) the
applicable Acceptance Criteria, (iv) the name of the project manager for Client
and the name of the project manager for Contractor, and, (v) such additional
terms and conditions as may be mutually agreed upon by Contractor and the
respective Client.


4. RELATION OF PARTIES


4.1 Client and Affiliates. Contractor acknowledges that Client and each of the
Affiliates may use or benefit from the use of any Services performed, or
Deliverables prepared and furnished, by Contractor as part of a Project.


4.2 Project Managers and Status Reports. For each Project, each Party will
designate a suitably qualified project manager who will represent such Party and
be responsible for assigning, scheduling and supervising such Party’s Personnel.
During a Project, Contractor’s project manager will provide Client's project
manager with status reports (at intervals determined by Client). Status reports
may contain the following: (i) a summary of the current status of the Project
(including specific progress made since the immediately preceding status
report); (ii) a summary of the status of, or progress made on, all problems
identified in previous status reports (and not previously reported as
corrected); (iii) a summary of any problems identified since the preceding
status report and any recommended remedial action; and, (iv) the amount of any
anticipated delay in the completion of any milestone beyond the applicable date
specified in the Work Order, the cause of such delay and any recommended
remedial action.


4.3 Independent Contractor. Contractor will perform all Services as an
independent contractor. Neither this Agreement nor Contractor’s performance of
Services shall create an association, partnership, joint venture, or
relationship of principal and agent, master and servant, or employer and
employee, between Client and Contractor; and neither Party will have the right,
power or authority (whether expressed or implied) to enter into or assume any
duty or obligation on behalf of the other Party.


4.4 Contractor’s Personnel. Contractor will (if requested by Client at any time
before or during any Project) furnish information substantiating the
qualifications of any individual who Contractor intends to assign, or has
assigned, to a Project. Client will be entitled to review such information in
order to confirm the qualifications. After an individual has been assigned to a
Project, Contractor will not reassign such individual in connection with any
assignment other than the Project without the prior written consent of Client,
which shall not be unreasonable withheld. In addition, Contractor will assign
its Personnel to Projects in a manner that minimizes disruptions caused by the
need for reorientation. Contractor further warrants that Contractor’s Personnel
will not hold themselves out as employees or agents of Client, nor seek to be
treated as employees of Client for any purpose, including claims of entitlement
to fringe benefits provided by Client, or for disability income, social security
taxes or benefits, Federal unemployment compensation taxes, State unemployment
insurance benefits or Federal income tax withholding at source. Contractor will
file all applicable tax returns for all of its Personnel assigned hereunder in a
manner consistent with its status as an independent contractor of services; and
Contractor will make all required payments and deposits of taxes in a timely
manner. 


4.5 Replacement of Contractor Personnel. Any individual who is assigned by
Contractor to a Project may be temporarily replaced by Contractor if such
individual does not report to work due to illness, accident or other events
outside of Contractor’s control. Upon written notice to Contractor, Client shall
be entitled to require Contractor to replace any individual who is assigned by
Contractor to a Project and bar such individual from performing any Services for
Client if Client determines in its reasonable discretion that the individual is
unacceptable for any reason, including if the individual (i) is not compatible
with Client employees connected with the Project, (ii) fails to comply with any
applicable laws, ordinances, regulations, codes, or with Client’s security or
work place policies or procedures (whether or not specified herein), or (iii)
fails (in Client’s sole determination) to perform assignments in a professional
and competent manner. Contractor further agrees to bar any such individual from
performing any Services for Client immediately upon it becoming aware of such
noncompliance.  If one of Contractor’s Personnel is removed from a Project
either by Contractor or for cause at the request of Client, then Contractor will
(at its expense) provide the training and orientation required to enable the
replacement Personnel to perform as required. All replacement Personnel must be
acceptable to Client in the sole exercise of Client’s discretion.




5.
CLIENT’S POLICIES AND PROCEDURES



5.1 General. Contractor will ensure (i) that its Personnel comply with the
corporate policies promulgated by Client or an Affiliate that are designed to
adhere to applicable laws and regulations, and with the security and work place
policies and procedures in effect for any facility of Client or an Affiliate
where the Services are performed (including Information Security Standards and
any supplementary practices or procedures provided by Client to Contractor), and
(ii) that all Services are performed in a manner that will minimize any
interference with Client’s or an Affiliate’s normal business operations.


5.2  Equipment and Network Security. If access to Client’s or an Affiliate’s
computer systems, other equipment or personal property (“Client’s Systems”) is
required in order for Contractor to fulfill its obligations to Client, then
Client shall determine the nature and extent of such access. If Client or an
Affiliate provides Contractor with remote access to Client’s Systems, then any
and all information relating to such remote access shall be considered Client’s
Confidential Information and shall be subject to the obligations of
confidentiality set forth in Section 12 below. In addition, any and all access
to Client’s Systems shall be subject to the following.


5.2.1
Client’s Systems shall be used solely to perform Services for Client, and shall
not be used for any purpose other than the legitimate business purposes of
Client.

5.2.2  
Access to Client’s Systems shall be restricted to Contractor’s Personnel who
need access in order for Contractor to fulfill its obligations under this
Agreement; and no access rights will be transferred to any other individuals
without the prior written consent of Client.

5.2.3  
Contractor will ensure that its Personnel do not attempt to break Client’s or an
Affiliate’s security systems, or attempt to obtain access to any programs or
data beyond the scope of the access granted by Client in writing.

5.2.4
Without limiting any of its other rights, Client reserves (for itself and its
Affiliates) the rights to restrict and monitor the use of Client’s Systems, and
to access, seize, copy and disclose any information, data or files developed,
processed, transmitted, displayed, reproduced or otherwise accessed in
conjunction with such use. Client or an Affiliate may exercise its rights
reserved hereunder: (i) to verify the performance of Services or the quality of
Deliverables; (ii) to assure compliance by Contractor’s Personnel with Client’s
or the Affiliate’s policies and procedures; (iii) to investigate conduct that
may be illegal or may adversely affect Client, an Affiliate or its or their
employees; or (iv) to prevent inappropriate or excessive personal use of
Client’s Systems. Contractor will advise its Personnel concerning the rights
reserved hereunder.



5.3 Drug Abuse Policy. Contractor will ensure that its Personnel who are
assigned to perform Services at Client’s facilities comply with Client’s Drug
Abuse Policy and that its Personnel do not sell, distribute, manufacture,
process, possess, use or become under the influence of illegal drugs or illicit
narcotics (non-prescriptive medication). The phrases “illegal drugs” and
“illegal narcotics” shall have the meaning applied by the state or country in
which the business is conducted. Based on the nature or scope of the assignment,
Client may require Contractor’s Personnel to be tested (at Client's direction
but at Contractor’s expense) for illegal drugs or illegal narcotics as a
condition to performing Services for Client. If an individual refuses to submit
to the test or the individual’s test results are positive, such individual will
not be permitted to perform any Services for Client.


5.4 Fingerprinting. Contractor will not assign, or retain on assignment, any
person to provide Services for Client that Contractor knows or has reason to
believe has a criminal background. Based on the nature or scope of the
assignment, Client may require Contractor’s Personnel to be fingerprinted and to
pass successfully a criminal background check (at Contractor’s expense) as a
condition for performing Services for Client.


5.5 Working Hours. Contractor’s Personnel will observe the working hours, work
rules and holiday schedule of Client when working on Client’s facilities, unless
otherwise directed or agreed by Client. The adherence by Contractor’s Personnel
to such working hours, work rules and holiday schedules shall not justify any
failure by Contractor to comply with agreed upon schedules and deadlines.
Contractor acknowledges that Client’s normal, professional workday consists of
eight (8) working hours, exclusive of time required for personal breaks and
meals.


5.6  Diversity Initiative. Licensor acknowledges that Licensee has implemented a
Supplier Diversity Program which, among other initiatives, encourages the use of
minority and women-owned (“Diverse Suppliers”) businesses as suppliers and
subcontractors to the fullest extent possible consistent with the efficient
performance of its business strategies. To assist Licensee in complying with
these goals, if Licensor currently provides any reports tracking its use of
Diverse Suppliers in the provision of products, goods or services, to any other
of its customers, then Licensor will provide (at no additional cost to Licensee)
copies of such reports, whenever they are prepared and updated, to Licensee.
Licensee shall keep and treat such reports in accordance with the Licensee’s
confidentiality obligations herein. These reports should be forwarded to the
attention of the Citigroup Supplier Diversity Program, 333 West 34th Street, New
York, NY 10001, attention Director, Supplier Diversity Program.


6.  ACCEPTANCE


6.1 Applicability. The provisions of this Section 6 shall only apply to Services
and/or Deliverables that Contractor has agreed to provide and/or develop on a
fixed-cost basis, unless otherwise specified by the Parties on the Work Order.


6.2 Acceptance Test. After a Deliverable has been furnished to Client, Client
will be entitled to test the Deliverable to determine if it operates in
accordance with, and otherwise conforms to, the Acceptance Criteria. Contractor
will provide (at no additional cost to Client) such assistance as Client may
reasonably require to conduct the acceptance test. If the period or procedures
for the acceptance test are not specified on the Work Order, then (i) Client
will have ninety (90) days from the date the Deliverable is received by Client
to conduct the test, and (ii) Client may use its own internal test procedures.
No Deliverable shall be deemed to have been accepted unless Client notifies
Contractor that the Deliverable has successfully passed the acceptance test.
Acceptance of a Deliverable shall not be deemed to constitute a waiver by Client
of any rights it may have based on Contractor’s warranties.


6.3 Acceptance or Rejection. If Client determines that a Deliverable
successfully operates in accordance with, and otherwise conforms to, the
Acceptance Criteria, Client will notify Contractor that Client accepts the
Deliverable. If Client determines that a Deliverable does not operate in
accordance with, or otherwise conform to, the applicable Acceptance Criteria,
then Client will provide Contractor with a notice describing the Defect.
Contractor will have ten (10) days from the date it receives Client’s notice of
Defect to correct (at no additional cost to Client) the Deliverable. If
Contractor redelivers a Deliverable, then Client will be entitled to repeat the
testing process. If (through no fault of Client) Contractor fails to deliver,
within the ten (10) day period, a Deliverable that conforms to the Acceptance
Criteria, then Client may reject the Deliverable and terminate the applicable
Work Order (in whole or in part) upon notice to Contractor, without financial
liability or obligation (for the portion terminated).


6.4 Project Completion. A Project shall be deemed to have been successfully
completed only upon Client’s acceptance of all Services or Deliverables. If
(through no fault of Client) all of the Services and Deliverables have not been
furnished in an acceptable manner by the date set forth as the “Completion Date”
on the Work Order, Client may terminate the Work Order (in whole or in part)
upon notice to Contractor, without financial liability or obligation (for the
portion terminated).


7.
PROPRIETARY RIGHTS



7.1 Work Product. Except as otherwise specifically provided in Sections 7.4, 7.5
and 7.6 below, the phrase “Work Product” shall mean and include the
Deliverables, all ideas, concepts, know-how, techniques, inventions,
discoveries, improvements, specifications, designs, methods, devices, systems,
reports, studies, computer software (in object or source code), programming and
other documentation, flow charts, diagrams and all other information or tangible
material of any nature whatsoever (in any medium and in any stage of development
or completion) relating to the subject matter of this Agreement or the
applicable Work Order, that are conceived, designed, practiced, prepared,
produced or developed by Contractor or any of its Personnel which is not a
derivative work of any Contractor Materials (as such term is defined below) and
which is not a derivative work of any Licensed Software (as such term is defined
below): (i) during the course of the Project; (ii) based upon knowledge or
information learned or gained from Client; or, (iii) resulting from the use of
Client’s facilities, Personnel, or materials. To the fullest extent permitted
under law, all Work Product shall be the property of Client and shall be deemed
to be a “work made for hire” (as defined in Section 101 of Title 17 of the
United States Code). Contractor shall keep and maintain adequate and current
written records of all Work Products made by Contractor or its Personnel. The
records will be in the form of notes, sketches, drawings, or any other format
that may be specified by Client, and will be available to and remain the sole
property of Client at all times. Contractor will retain ownership of all
derivative works of its Contractor Materials and of its Licensed Software;
provided however that Client is hereby granted by Contractor a perpetual,
worldwide, irrevocable, royalty-free, non-exclusive license to use, execute,
distribute, reproduce, display, modify, prepare derivative works of and perform,
any Deliverables which are or contain any derivative works of Contractor
Materials or of Licensed Software, subject to any of Contractor’s and Client’s
rights and obligations under the Master Software License and Support Agreement
(the “License Agreement”) between the parties dated as of February 1, 2006.
Notwithstanding the foregoing, Contractor’s rights to use derivative works of
its Contractor Materials and of its Licensed Software and Client’s right to use
Work Product remains subject to each party’s obligations under Section 12 of
this Agreement. Notwithstanding anything to the contrary herein, the Parties may
specify alternate or different ownership and/or license rights in any applicable
Work Order.


7.2 Assignment of Rights to Work Product. To the extent any Work Product is (for
any reason whatsoever) determined not to be “work made for hire”, Contractor
hereby irrevocably and exclusively assigns, transfers and conveys to Client all
Intellectual Property Rights, in and to any and all Work Product. Contractor
acknowledges that neither it nor its Personnel will retain any Intellectual
Property Rights in the Work Product. Contractor will require each of its
Personnel who provide Services or work on Deliverables, or may in any way be
involved or responsible or claim to be involved or responsible in the
conception, design, practice, preparation, production or development of the Work
Product, to be bound by a written Non-Disclosure and Work Product Assignment
Agreement in the form attached as Appendix B, or in the form of non-disclosure
and work product assignment agreement regularly used by Contractor. Contractor
will furnish executed originals of all such agreements to Client prior to
commencing any work hereunder. Contractor acknowledges and agrees that: (i) the
assignment to Client of the Work Product and the Intellectual Property Rights
therein shall extend throughout the world, shall be in perpetuity and shall not
lapse for any reason whatsoever, including Client not exercising the rights
assigned to it; (ii) the assignment to Client of the Work Product and the
Intellectual Property Rights therein shall be an integral part of this
Agreement; and, (iii) no amount(s) shall be payable by Client to Contractor for
the assignment of the Work Product and the Intellectual Property Rights therein,
other than the amount(s) payable by Client to Contractor under the relevant Work
Order. If Contractor obtains patent rights on any derivative works to its
Contractor Materials or its Licensed Software that constitute all or part of the
Deliverables, then Contractor agrees that it will not assert any claim of
infringement of such patent rights against Client (or any of Client’s
subsidiaries or affiliates), or any of Client’s agents, employees, distributors,
resellers, customers and suppliers.


7.3 Legend. Contractor acknowledges that all or part of the Work Product may be
copyrighted, trademarked, or patented solely by Client or its designee.
Contractor will assist Client, or its designee, at the expense of Client, in
every proper way to secure the Intellectual Property Rights in the Work Product
and will disclose to Client all pertinent information and data, and execute all
applications, specifications, oaths, assignments and all other instruments which
Client shall deem necessary in order to obtain and secure the Intellectual
Property Rights in and to the Work Product. All items provided to Client, or
developed hereunder, or which otherwise qualify as Client’s property, shall be
marked as follows: “© (year) by (Legal name of Client or Affiliate). All rights
reserved.” Any Work Product that is software will be programmed to display the
foregoing legends in the opening screens produced at the initiation of any
session in which such software may be accessed by a videographic device, as well
as on such reports and print pages.


7.4  Contractor Materials. Client acknowledges that in developing or furnishing
a Deliverable (or any other Work Product), or in performing Services, Contractor
may utilize pre-existing proprietary methodologies, tools, models, software,
procedures, documentation, know-how and processes owned by Contractor
(“Contractor Materials”). Client further acknowledges that Contractor may modify
or improve the Contractor Materials during the course of a Project. Client
agrees that all such modifications or improvements shall be included within the
meaning of “Contractor Materials”, unless otherwise specifically agreed by the
Parties. If any Contractor Materials are incorporated into a Deliverable or
furnished in conjunction with a Deliverable, Contractor will be conclusively
deemed to have (at no additional cost) granted to Client and its Affiliates a
perpetual, worldwide, irrevocable, royalty-free, non-exclusive license to (i)
use, execute, reproduce, display, perform, distribute, and prepare derivative
works of the Contractor Materials in conjunction with the use of the Work
Product or other Deliverable, and (ii) authorize or sublicense others from time
to time to do any or all of the foregoing subject to any of Contractor’s and
Client’s rights and obligations under the License Agreement.


7.5 Third Party Intellectual Property. If Contractor intends to develop a
Deliverable in a manner that requires Client to use any software or other
intellectual property of a third party (“Third Party Materials”) in order to use
such Deliverable, then Contractor will (i) provide Client with prior notice,
specifying in reasonable detail the nature of the Deliverable’s dependency on
the Third Party Materials, and (ii) arrange for Client to obtain (for no
additional cost or on such terms as may be acceptable to Client) a perpetual,
irrevocable, royalty-free, non-exclusive right and license to use the Third
Party Materials in connection with Client’s or an Affiliates’ use of the
Deliverable.
 
7.6 License Rights Under Separate Agreement. The Parties specifically
acknowledge and agree that the respective rights of the Parties hereto in any of
Contractor’s proprietary software, any third party software, and any other
intellectual property that Client has licensed (or agrees to license) under the
License Agreement (the “Licensed Software”) shall be determined in accordance
with the provisions of the License Agreement and shall not be included within
the meaning of the phrase “Contractor Materials”, as defined in Section 7.4;
provided that the creation of any derivative works of such Licensed Software
shall be determined in accordance with the provisions of this Agreement.


7.7 Use of Knowledge Capital. 


7.7.1. In every case, each party will retain the right to all of its ideas,
skills, tools, techniques, and processes (“Knowledge Capital”). To the extent
that Knowledge Capital of Contractor has been incorporated into or is embedded
in the Work Product, Client will have a perpetual, nonexclusive, world-wide,
royalty-free right to use, execute, modify, reproduce, display, perform, and
prepare derivative works based on such Knowledge Capital, subject to the
requirements of Section 12.




7.7.2.  Each party acknowledges and agrees: (i) that the other party has the
right to re-use any of its know-how, ideas, concepts, methods, processes, or
similar information, however characterized, whether in tangible or intangible
form, at any time and without limitation subject to the limitations of Section
12 and the parties respective Intellectual Property Rights, and (ii) that each
party retains ownership of any and all of its Intellectual Property Rights that
existed prior to the Commencement Date including, but not limited to, all
methods, processes, utilities, tools, concepts, designs, reports, programs, and
templates.


7.8 Application Development. In the event that the Parties agree to engage in an
application development project, they will execute an Application Development
Addendum in the form attached hereto as Appendix C.


8.  TRAINING


If a Deliverable requires Client’s Personnel to be trained in order to properly
use the Deliverable, Contractor will provide on-site training in the use of such
Deliverable for all users designated by Client's project manager, at a time or
times and at rates mutually agreed to by the Parties, unless such training is
already contemplated within the scope of Services set forth in the Work Order.



9.  
FEES AND PAYMENT TERMS



9.1 Project Fees. The Project fees payable by Client for the Services and
Deliverables properly furnished by Contractor pursuant to this Agreement, shall
be designated (or determined based on the rates designated) on the applicable
Work Order.


9.2 Pricing Adjustments. Subject to any terms to the contrary in any applicable
Work Order, unless separately agreed to by the Parties, Contractor will not
increase its time and materials rates for Services provided to Client or an
Affiliate by more than the lesser of: (i) five percent (5%) for each twelve (12)
month period following the first year to which the applicable Work Order
pertains; and (ii) the percentage rate of increase in the CPI (all items) for
Urban Wage Earners and Clerical Workers from the preceding calendar year as
determined by the United States Bureau of Labor Statistics.


9.3 Taxes. Contractor may invoice Client for sales and use taxes properly levied
against or upon (i) the furnishing of the Services or Deliverables to Client by
Contractor pursuant to this Agreement, or (ii) Client’s use thereof. However,
Client shall not be obligated to pay any penalties, interest, or late charges
imposed as a result of Contractor's failure to remit such taxes to the taxing
authority on a timely basis. In addition, if Contractor fails to provide Client
with timely notice of any tax audit that could result in an increase in the
amount of sales or use taxes assessed hereunder, then Client shall not be
required to pay any additional taxes assessed as a result of such audit.
Contractor shall be solely responsible for the payment of all other taxes,
including personal property taxes, franchise taxes, corporate excise or
corporate privilege, property or license taxes, all taxes relating to
Contractor’s Personnel, and all taxes based on the net income or gross revenues
of Contractor.


9.4 Reimbursable Expenses. To the extent applicable, Contractor will only be
reimbursed for expenses that have been incurred at the request of Client or have
been approved in advance by Client’s Project Manager and that are reasonable,
warranted and cost effective. For each item of expense for which reimbursement
is requested, Contractor will submit substantiating documentation in accordance
with Client’s policies. All approved business expenses and pass-through charges
will be reimbursed at cost (as actually incurred), without mark-up.


9.5 Non-Reimbursable Fees and Expenses. Contractor acknowledges it is being
retained because of its expertise. Accordingly, Contractor will not request
payment or reimbursement for time spent educating Contractor’s Personnel, or for
any costs or fees associated with training Contractor’s Personnel (including
time required for orientation of replacement Personnel). Contractor will not
request payment for any charges reflecting duplication of services or costs
(including more than one of Contractor’s Personnel attending the same meeting,
or conversations among Contractor’s Personnel), unless such duplication is
essential for Contractor’s proper performance of its obligations. Contractor
will provide Client with details from its time and expense system (currently
Databasics). Contractor will not be reimbursed for charges incurred for or by
its support staff, for any overhead items, or for the time spent preparing
invoices. Nevertheless, in the event that Client requests additional expense
report documentation, then an administrative fee, if any, may be charged to the
Client.
 
9.6 Terms of Payment. No amount arising under this Agreement shall be due from
Client prior to Client’s receipt of a fully executed copy of this Agreement and
the applicable Work Order, and Client’s receipt of an invoice: (i) referencing
this Agreement and the applicable Work Order; (ii) separately itemizing the
charges for the Services, Deliverables or other items covered therein, and
setting forth, in reasonable detail, the basis for the charges; and (iii)
including, in the case of any reimbursable expenses or other charges (including
taxes), receipts or other documentation acceptable to Client. Unless otherwise
specified on a Work Order, Contractor may invoice Client monthly for the fees
and expenses incurred under the Work Order. All invoices shall be submitted to
Client at the billing address designated on the applicable Work Order. Each
properly and accurately prepared invoice shall be payable within sixty (60) days
after its receipt by Client. Client will not be liable for interest or other
late fees on past due invoices. Contractor specifically covenants that it will
not use any methods of electronic repossession for any reason. All payments made
by Customer shall be in U.S. Dollars and directed to:


Chordiant Software Inc.
P.O. Box 49291
San Jose, CA 95161-9291


Or wire to:
Comerica Bank
Chordiant Software, Inc.
Account#: 1891571372
Routing #: 121137522




9.7 Disputed Invoices. Client may withhold payments for any item(s) on
Contractor's invoice that Client reasonably disputes in good faith.  Client
shall provide to Contractor written notice of its intention to withhold payment,
including the reason(s) for Client's reasonable dispute of the invoice (the
“Dispute Notice”).  Following receipt of the Dispute Notice, Contractor shall
review the invoice in question and, if appropriate, send Client a corrected
invoice.  If Contractor does not agree with Client's reasons for withholding
payment or, if sent, the corrected invoice does not resolve the dispute to
Client's satisfaction, then either party shall notify in writing the other party
of the fact that the dispute continues (the “Response Notice”).


The parties shall use commercially reasonably efforts to resolve or settle the
dispute within ninety (90) days from the date of the Response Notice. Within
thirty (30) days from the date of receipt of the Response Notice, executives of
both companies shall first meet in person to negotiate in good faith a
resolution or settlement of the dispute. Contractor’s executive(s) shall be at
the President or CEO level, and Client’s executive(s) shall be either the CIO of
Citigroup N.A. Consumer Group or senior executive(s) designated by such person.


Pending settlement or resolution of the issue(s), Client's non-payment of these
items shall not constitute default by Client, and shall not entitle Contractor
to suspend or delay its performance of Services for a period of one (1) year
from the end of the ninety (90) day period of executive conferences; provided
that Client continues to pay all undisputed invoices in accordance with the
provisions of Section 9.6.   After expiration of such one (1) year period,
Contractor may suspend its performance of services covered by the disputed
item(s).


10. REPRESENTATIONS AND WARRANTIES


10.1  Authority and Non-Infringement. Contractor represents and warrants that
Contractor has all rights and authority required to enter into this Agreement
and each Work Order, and to perform the Services and furnish the Deliverables
contemplated by this Agreement, free from all liens, claims, encumbrances,
security interests and other restrictions. Subject to the applicable terms and
conditions of this Agreement and the applicable Work Order, Client and
Affiliates will be entitled to use and enjoy the benefit of all Services and
Deliverables without adverse interruption or disturbance by Contractor or by any
entity asserting a claim under or through Contractor. Contractor further
represents and warrants that the Services, Deliverables and all other materials
of whatsoever nature furnished under this Agreement, and the use thereof by
Client or the Affiliates in accordance with the terms and conditions of this
Agreement, will not infringe (whether directly, contributorily, by inducement or
otherwise), misappropriate or violate the Intellectual Property Rights of any
third party, or violate the laws, regulations or orders of any governmental or
judicial authority. The sole and exclusive remedy for a breach of the warranty
against infringement contained in this Section 10.1 is infringement indemnity
set forth in Section 14.


10.2 Personal Dealings and Non-Subornation. Contractor warrants that no officer,
director, employee of Client, or any of their immediate family members, (i) has
received or will receive anything of value of any kind from Contractor or its
Personnel in connection with this Agreement, or (ii) has a business relationship
of any kind with Contractor or its Personnel. Contractor further warrants that
Contractor has not and will not make (or offer to make) any payments to, or
confer (or offer to confer) any benefit upon, any employee, agent or fiduciary
of any third party, with the intent to influence the conduct of such employee,
agent or fiduciary in any manner relating to the subject of this Agreement.


10.3 Conformity to Specifications. Contractor warrants that at the time of
delivery and thereafter throughout the applicable warranty period, each
Deliverable will conform to the applicable Acceptance Criteria. If not specified
by the Parties on the Work Order, the warranty period for a Deliverable
performance shall be the ninety (90) day period commencing from the date Client
accepts the Deliverable. In addition, the warranty period for a Deliverable will
be extended by the aggregate time Client is unable to effectively use the
Deliverable during the specified warranty period as a result of a Defect. If
Contractor receives notice of a Deliverable Defect during the warranty period,
then Contractor will (at no additional charge) correct the Defect. If Contractor
is unable or unwilling to correct a Defect that has been identified by Client
during the warranty period, then Client may terminate the applicable Work Order
(in whole or in part) upon notice to Contractor, without financial liability or
obligation (for the portion terminated).


10.4 Standard of Service. Contractor warrants that the Services will be
performed and the Deliverables will be prepared in a timely and professional
manner, in conformity with standards generally accepted in the Software
industry, by qualified and skilled individuals. If Contractor fails to provide
the Services as warranted and Client so notifies Contractor within thirty (30)
days after the date Contractor declares the Services to have been completed,
then Contractor will re-perform the Services at no additional charge. If
Contractor is unable or unwilling to re-perform the Services as warranted, then
Client shall be entitled to recover the fees paid to Contractor for the
deficient Services.


10.5 Disabling Devices. Contractor represents and warrants that prior to
delivering any software to Client, Contractor will test the software and the
media on which it is to be delivered with a current version of a leading
anti-virus application, in efforts to detect, and if so detected, to eliminate,
any computer code (sometimes referred to as “viruses” or “worms”) designed to
damage, disrupt, disable, harm, or otherwise impede in any manner, the orderly
operation of the software or any other software, data files, firmware, hardware,
computer system or network. Contractor further represents and warrants that any
software developed, delivered or installed by Contractor shall not contain any
computer code or any other procedures, routines or mechanisms designed by
Contractor, its Personnel or its licensors to: (i) disrupt, disable, harm or
impair in any way such software’s (or any other software’s) orderly operation
based on the elapsing of a period of time, exceeding an authorized number of
copies, advancement to a particular date or other numeral (sometimes referred to
as “time bombs”, “time locks”, or “drop dead” devices); (ii) cause such software
to damage or corrupt any of Client’s or its Affiliates’ (or their respective
customers’) data, storage media, programs, equipment or communications, or
otherwise interfere with Client’s or its Affiliates’ operations, or (iii) permit
Contractor, its Personnel, its licensors or any other third party to access such
software (or Client’s or its Affiliates’ computer systems) for any reason
(sometimes referred to as “traps”, “access codes” or “trap door” devices).
Contractor will not unilaterally (i.e., without appropriate judicial order)
remove, deinstall, repossess, modify, delete, damage, deactivate, disable, or
interfere with the software for any reason (including a dispute relating to this
Agreement).


10.6 Favorable Provisions. Reserved.


10.7 Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT OR ESTABLISHED BY APPLICABLE LAW AS RIGHTS THAT CANNOT
BE WAIVED OR LIMITED BY CONTRACT, CONTRACTOR DISCLAIMS ALL OTHER REPRESENTATIONS
AND WARRANTIES, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE.


11. NON-EXCLUSIVE RIGHTS

   

  Nothing in this Agreement shall preclude or limit Contractor, Client or an
Affiliate from independently acquiring or developing competitive products or
services for itself or its customers, or from providing competitive products or
services to its customers, so long as neither Contractor, Client nor Affiliate
breaches the obligations (including the obligations of confidentiality and
intellectual property) it has assumed under this Agreement.


12.
CONFIDENTIAL INFORMATION



12.1 Contractor’s Confidential Information. Contractor’s “Confidential
Information” means and refers to all materials furnished by Contractor that are
expressly identified or marked by Contractor as “confidential”. In the event
Contractor intends to supply Confidential Information for use in connection with
a Project (for example, as part of a Deliverable), Contractor will provide
Client with a written summary of such Confidential Information prior to
Contractor’s disclosure thereof to Client.


12.2 Client’s Confidential Information. Client’s “Confidential Information”
means and refers to all tangible or intangible information and materials, in any
form or medium (and without regard to whether the information or materials are
owned by Client or by a third party), whether furnished or disclosed to
Contractor by Client or an Affiliate, or otherwise obtained, accessed or
observed by Contractor from Client or an Affiliate, that satisfies at least one
of the following criteria:


12.2.1
Information or materials related to Client’s, an Affiliates’, or any of their
respective customer’s business, trade secrets, customers (including identities,
characteristics and activities), business plans, strategies, forecasts or
forecast assumptions, operations, methods of doing business, records, finances,
assets, technology (including software, data bases, data processing or
communications networking systems), data or information or materials that reveal
research, technology, practices, procedures, processes, methodologies, know how,
or other systems or controls by which Client’s or an Affiliate’s products,
services, applications and methods of operations or doing business are
developed, conducted or operated, and all information or materials derived
therefrom or based thereon;

12.2.2
Information or materials designated or identified as confidential by Client or
an Affiliate, whether by letter or by an appropriate proprietary stamp or
legend, prior to or at the time such information or materials are disclosed by
Client or an Affiliate to Contractor;

12.2.3  
Information disclosed orally or visually, or written or other form of tangible
information or materials without an appropriate letter, proprietary stamp or
legend, if it would be apparent to a reasonable person, familiar with Client’s
(or an Affiliate’s) business and the industry in which it operates, that such
information or materials are of a confidential or proprietary nature; or,

12.2.4  
Any non-public, personal, financial or identifying information of an individual,
including Client’s or an Affiliate’s customers or employees (“Nonpublic Personal
Information”).



12.3 Duty of Care. The Party receiving (“Receiving Party”) Confidential
Information of the other Party (“Disclosing Party”) will exercise at least the
same degree of care with respect to the Disclosing Party’s Confidential
Information that the Receiving Party exercises to protect its own Confidential
Information; and, at a minimum, the Receiving Party will maintain adequate
security measures to safeguard the Disclosing Party’s Confidential Information
from unauthorized disclosure, access, use and misappropriation. Without limiting
the generality of the foregoing, the Receiving Party will only use or reproduce
the Disclosing Party’s Confidential Information to the extent necessary to
enable the Receiving Party to fulfill its obligations under this Agreement, or
in the case of Client, to exercise its rights as contemplated by this Agreement.
In addition, the Receiving Party will disclose the Disclosing Party’s
Confidential Information only to those of the Receiving Party’s (or in the case
of Client, also to its Affiliates’) Personnel who have a “need to know” such
Confidential Information (and only to the extent necessary) in order to fulfill
the purposes contemplated by the Agreement. Prior to disclosing Client’s
Confidential Information to any of its Personnel, Contractor will ensure that
each of its Personnel who will be working on a Project is bound by a written
Non-Disclosure and Work Product Assignment Agreement in the form attached as
Appendix B, or in the form of non-disclosure and work product assignment
agreement regularly used by Contractor, a copy of which is attached as Appendix
B-1. Contractor will furnish executed originals of all such agreements to
Client’s project manager (or such other representative as may be designated by
the Client) prior to commencing any work hereunder. If the Receiving Party
becomes aware of any threatened or actual unauthorized access to, use or
disclosure of, or any inability to account for, the Disclosing Party’s
Confidential Information, the Receiving Party will promptly notify the
Disclosing Party thereof and will assist the Disclosing Party with its efforts
to terminate such access, to curtail such threatened or actual unauthorized use
or disclosure, or to recover such information or materials. The Receiving Party
will be liable to the Disclosing Party for any non-compliance by its agents or
contractors to the same extent it would be liable for non-compliance by its
employees.


12.4 Removal from Premises. Contractor will not remove or transmit Client’s
Confidential Information from Client's premises without, in each case, obtaining
Client’s express prior written consent. If any of Client’s Confidential
Information must leave Client’s premises (through the mail, magnetic tape, line
transmission or any other communication media) in order for Contractor to
perform the Services, Contractor will use, and will cause its Personnel to use,
the highest degree of care to safeguard such information from intrusion,
tampering, theft, loss, and breaches of confidentiality.


12.5 Legends. Neither Party will not remove any copyright or other proprietary
notice of confidentiality contained on or included in the other Party’s
Confidential Information; and each Party will reproduce any such notice on any
reproduction, modification or translation of the other Party’s Confidential
Information.


12.6 Exclusions. The obligations of confidentiality assumed under this Agreement
shall not apply to the extent the Receiving Party can demonstrate, by clear and
convincing evidence, that such information:
 

12.6.1  
is or has become generally known by persons engaged in the technology or
financial services industries, without any breach by the Receiving Party of the
provisions of this Agreement or any other applicable agreement between the
Parties;

12.6.2  
was rightfully in the possession of the Receiving Party, without confidentiality
restrictions, prior to such Party’s receipt pursuant to this Agreement;

12.6.3  
was rightfully acquired by the Receiving Party from a third party who was
entitled to disclose such information, without confidentiality or proprietary
restrictions;

12.6.4  
was independently developed by the Receiving Party without using or referring to
the Disclosing Party’s Confidential Information; or,

12.6.5  
is subject to a written agreement pursuant to which the Disclosing Party
authorized the Receiving Party to disclose the subject information. 



12.7 Legally Required Disclosures. The obligations of confidentiality assumed
under this Agreement shall not apply to the extent that the Receiving Party is
required to disclose the Disclosing Party’s Confidential Information under any
applicable law, regulation or an order from a court, regulatory agency or other
governmental authority having competent jurisdiction, provided that the
Receiving Party:



12.7.1  
promptly notifies the Disclosing Party of the order in order to provide the
Disclosing Party an opportunity to seek a protective order;

12.7.2  
provides the Disclosing Party with reasonable cooperation in its efforts to
resist the disclosure, upon reasonable request by the Disclosing Party and at
the Disclosing Party’s expense; and,

12.7.3  
disclose only the portion of the Disclosing Party’s Confidential Information
that is required to be disclosed under such law, regulation or order.



12.8 Nonpublic Personal Information. Notwithstanding any other provision of this
Agreement, to the extent Nonpublic Personal Information is, either intentionally
or unintention-ally, disclosed to or otherwise obtained by Contractor in
connection with the matters contemplated by this Agreement, Contractor will keep
such Nonpublic Personal Information strictly confidential and strictly limit its
use of such information to the purposes contemplated by this Agreement.
Contractor agrees that Client shall have the right to conduct a review of the
procedures used by Contractor to maintain the confidentiality of such Nonpublic
Personal Information.


12.8  Accounting for Confidential Information. Except as otherwise expressly
provided in this Agreement, upon the request of the Disclosing Party at any time
after the termination of this Agreement, the Receiving Party will return (or
purge its systems and files of, and suitably account for) all tangible
Confidential Information supplied to, or otherwise obtained by, the Receiving
Party in connection with this Agreement. The Receiving Party will certify in
writing that it has fully complied with its obligations under this Section
within seven (7) days after its receipt of a request from the Disclosing Party
for such a certification. For the avoidance of doubt, this Section 12.9 shall
not be construed (i) to require Client to return any of Contractor’s
Confidential Information that was furnished as part of, or in conjunction with,
a Deliverable, or (ii) to limit either Party’s right to seek relief from damages
that are caused by the other Party’s default.


12.9 Insider Trading and Tipping Notice. The Contractor acknowledges that the
federal securities laws, other applicable local laws, and the Client’s policies
and procedures prohibit any person or entity that has received from the client
material, nonpublic information about a company, from purchasing or selling
securities of that company or from communicating such information to any other
person or entity that may sell or purchase such securities.


13.
PUBLICITY



Contractor will not disclose the identity of Client as a customer of Contractor
or the existence, nature or terms of this Master Agreement or any Work Orders,
without the prior written consent of Client, which Client may withhold in its
sole discretion; except as required by applicable law or regulation. Neither
Party will use the other Party’s proprietary indicia, trademarks, service marks,
trade names, logos, symbols or brand names (collectively “Marks”), or otherwise
refer to or identify the other Party in advertising, publicity releases, or
promotional or marketing publications or correspondence to third parties
without, in each case, securing the prior written consent of the other Party.


14. INDEMNITY


14.1 Infringement Indemnity. Contractor will defend, hold harmless and indemnify
Client, its Affiliates and their Personnel (collectively, the “Indemnitees”)
from and against any and all losses, claims, liabilities, costs and expenses
(including taxes, fees, fines, penalties, interest, reasonable expenses of
investigation and attorneys' fees and disbursements) as incurred (collectively
"Damages") arising out of, or relating to, a claim by a third party that the
Services, Deliverables or any other materials furnished by Contractor to Client
(or that the use thereof) infringes (whether directly, contributorily, by
inducement or otherwise), misappropriates or violates such third party's
Intellectual Property Rights. Contractor’s indemnity obligation under this
Section 14.1 shall not extend to claims based on: (i) an unauthorized
modification of the Deliverables made by an Client where the Deliverables would
not be infringing without such modification, (ii) customized portions of the
Deliverables designed in accordance with written specifications provided by
Client where the Deliverables would not be infringing but for their adherence to
the Specifications provided by Client or (iii) Client’s continued use of
allegedly infringing Deliverables where Contractor has provided Client with an
updated, non-infringing, equally suitable, functionally equivalent and
compatible version of the Deliverables.


14.2 General Indemnity. Contractor will defend, hold harmless and indemnify the
Indemnitees from and against all third-party claims for Damages arising out of,
or relating to:



14.2.1  
breach of any obligation for which Contractor is responsible as employer or
contractor of its Personnel;

14.2.2  
any breach by Contractor (or its Personnel) of the obligations assumed under, or
the representations or warranties provided in, Sections 10.5 and 12 of this
Agreement;

14.2.3  
any gross negligence or willful misconduct of Contractor or its Personnel; or,

14.2.4  
any act or omission by Contractor that results in personal injury or death, or
damage to property.



14.3 Indemnification Procedures. If an Indemnitee seeks indemnification under
this Agreement, the Indemnitee will: (i) give prompt notice to Contractor
concerning the existence of the indemnifiable event; (ii) grant authority to
Contractor to defend or settle any related action or claim; and, (iii) provide,
at Contractor’s expense, such information, cooperation and assistance to
Contractor as may be reasonably necessary for Contractor to defend or settle the
claim or action. The Indemnitee’s failure to give prompt notice shall not
constitute a waiver of the Indemnitee’s right to indemnification and shall
affect Contractor’s indemnification obligations only to the extent that
Contractor’s rights are materially prejudiced by such failure or delay.
Notwithstanding anything to the contrary set forth herein, (i) the Indemnitee
may participate, at its own expense, in any defense and settlement directly or
through counsel of its choice, and (ii) Contractor will not enter into any
settlement agreement on terms that would diminish the rights provided to the
Indemnitee or increase the obligations assumed by the Indemnitee under this
Agreement, without the prior written consent of the Indemnitee. If Contractor
elects not to defend any claim, the Indemnitee will have the right to defend or
settle the claim as it may deem appropriate, at the cost and expense of
Contractor, and Contractor will promptly reimburse the Indemnitee for all costs,
expenses, settlement amounts and other Damages.


14.4 Mitigation of Damages. If any Deliverable becomes, or (in Contractor's
opinion) is likely to become, the subject of any such third party claim, then
Contractor (at its sole cost and expense) may either: (i) procure the right for
the Client to continue using the Deliverable as contemplated hereunder; (ii)
modify the Deliverable to render it non-infringing (provided such modification
does not materially degrade the Deliverable’s functionality); or (iii) replace
the Deliverable with equally suitable, functionally equivalent, compatible,
non-infringing Deliverable. If none of the foregoing are commercially
practicable despite Contractor using all reasonable efforts and if Client is not
permitted to continue using the Deliverable, then Client shall be entitled to
recover from Contractor the following. If Client is prohibited from using the
Deliverable within two years after the date the Deliverable was accepted, then
Client shall be entitled to recover an amount equal to all fees paid for
services related to the Deliverable. If Client is prohibited from using the
Deliverable more than two years after the date the Deliverable was accepted,
then Client shall be entitled to recover an amount equal to a pro-rated portion
of the fees paid for the Deliverable (with the pro-rated portion equal to the
remaining book value based on a straight line five (5) year basis).


14.5 Notification of 3rd Party Claims. Contractor will promptly notify Client
concerning any threat, warning, claim or action against Contractor or its
customers or suppliers of which Contractor has knowledge, that could have an
adverse impact on Client's use of any Deliverable provided or made available to
Client pursuant to this Agreement.





15.  
INSURANCE REQUIREMENTS



15.1 Required Coverage. During the term of this Agreement and for so long as any
Work Order has not yet been completed or terminated, Contractor will maintain,
at its own expense, insurance coverage with limits of no less than those set
forth below, and with insurers with a minimum A.M. Best Financial Strength
rating of “A- (Excellent)” and Financial Size rating of “X”, or equivalent
ratings from other valid rating agencies and under forms of policies
satisfactory to Client.



15.1.1  
Professional Liability Insurance (“Errors and Omissions”) in the minimum amount
of $2,000,000 per occurrence, covering losses from any act, errors, omissions,
negligence, breach of contract and/or misrepresentations related to Contractor’s
obligations under this Agreement. This insurance shall be maintained for a
period of at least two (2) years after completion of all Work Orders.

15.1.2  
Fidelity/Crime Insurance in the minimum amount of $2,000,000 per occurrence
providing coverage for any loss sustained by Client or an Affiliate as a result
of any dishonest act by Contractor’s officers, employees, agents or
subcontractors (whether acting alone or in collusion with others), including but
not limited to theft, forgery, alteration, or transfer of funds (electronically
or otherwise). Such insurance must cover (i) property of the Contractor; (ii)
property of others, which the Contractor holds in its care, custody and control;
and (iii) property of others for which the Contractor is legally liable.

15.1.3  
Commercial General Liability including broad form contractual liability and
personal injury endorsement, providing coverage against liability for bodily
injury, death, and property damages in the minimum amount of $1,000,000 per
occurrence and no less than $2,000,000 annual aggregate.

15.1.4  
Automobile Liability in the minimum amount of $1,000,000 Combined Single Limit
(“CSL”) per occurrence for bodily injury and property damage (covering owned,
non-owned and hired vehicles).

15.1.5  
Workers Compensation insurance covering Contractor’s employees pursuant to
applicable state laws and at the statutory limits required for each such state,
and Employers Liability coverage in the minimum amount of $1,000,000 per loss.

15.1.6  
Umbrella/Excess Liability providing excess liability coverage in the minimum
amount of $5,000,000 per occurrence, to supplement the primary coverage limits
for Commercial General Liability, Automobile Liability and Employers Liability
provided under the policies listed above.




15.2  
Certificates of Insurance. Contractor will deliver Certificates of Insurance to
Client prior to the execution of the Master Agreement. Said certificate shall
indicate that policies providing coverage and limits of insurance are in full
force and effect. Each Certificate shall provide that no less than thirty (30)
days notice will be given in writing to Client prior to cancellation,
termination, or material alteration of any one of the policies. At least ten
(10) days before the expiration of an insurance policy required hereunder,
Contractor will deliver to Client a certificate of insurance attesting to the
renewal of such insurance. In addition, each policy required pursuant to
Subsections 15.1.3, 15.1.4, 15.1.5 (Employers Liability only) and 15.1.6 shall
name Client, Affiliates and assignees (suggest other parties if necessary) as
additional insureds. Each policy required pursuant to Subsection 15.1.2 shall
name Client, Affiliates and assignees as loss payees. Client’s acceptance of
delivery of a Certificate of Insurance that does not conform to the requirements
of this Section shall not relieve Contractor of its obligation to provide
insurance conforming to the requirements hereof.



15.3 No Limitation. The requirements set forth above as to types, limits and
approval of insurance coverage to be maintained by Contractor will not in any
manner limit the liabilities and obligations assumed by Contractor under this
Agreement.


16.
LIMITATION OF LIABILITY



EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY (OR TO ANY PERSON OR ENTITY CLAIMING THROUGH
THE OTHER PARTY) FOR LOST PROFITS OR FOR SPECIAL, INCIDENTAL, INDIRECT,
CONSEQUENTIAL OR EXEMPLARY DAMAGES ARISING OUT OF OR IN ANY MANNER CONNECTED
WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, REGARDLESS OF THE FORM OF
ACTION AND WHETHER OR NOT SUCH PARTY HAS BEEN INFORMED OF, OR OTHERWISE MIGHT
HAVE ANTICIPATED, THE POSSIBILITY OF SUCH DAMAGES. NEITHER PARTY SHALL BE LIABLE
FOR ANY (i) DIRECT DAMAGES IN EXCESS OF THE TOTAL AMOUNT OF FEES PAID TO
CONTRACTOR UNDER THIS AGREEMENT OR (ii) DAMAGES ARISING FROM CLAIMS FOR WHICH
EITHER PARTY HAS AGREED TO INDEMNIFY THE OTHER PARTY PURSUANT TO SECTION 14.2.2
IN EXCESS OF THE TOTAL AMOUNT OF FEES PAID TO CONTRACTOR UNDER THIS
AGREEMENT.THE LIMITATIONS OF LIABILITY SET FORTH IN THIS AGREEMENT SHALL NOT
APPLY TO DAMAGES, (i) RESULTING FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OF A PARTY OR ITS PERSONNEL, (ii) STEMMING FROM PERSONAL INJURY,
DEATH, OR PROPERTY DAMAGE CAUSED BY A PARTY OR ITS PERSONNEL, (iii) ARISING FROM
CLAIMS FOR WHICH EITHER PARTY HAS AGREED TO INDEMNIFY THE OTHER PARTY PURSUANT
TO SECTIONS 14.1 OR 14.2 ABOVE, OR (iv) ARISING FROM ANY BREACH BY CONTRACTOR OF
ITS OBLIGATIONS SET FORTH IN SECTION 10.5 AND SECTION 12 HEREIN.


17.  SUBCONTRACTORS


Contractor will not use a subcontractor to perform Contractor’s obligations
under this Agreement without obtaining Client’s prior written approval, which
will not be unreasonably withheld or delayed. Client’s approval of a
subcontractor shall not constitute a waiver of any rights Client may have based
on Contractor’s representations and warranties. Contractor will be fully
responsible for all acts and omissions of its subcontractors. Nothing in this
Agreement shall be construed to create any contractual relationship between
Client and any subcontractor, nor any obligation on the part of Client, to pay
or to ensure the payment of any money due any subcontractor.


18.  ASSIGNMENT


Either party may, with notice to other party, assign this Agreement or any of
its rights or interests hereunder, or delegate any of its obligations hereunder,
to (i) an Affiliate, (ii) the assigning party’s successor pursuant to a merger,
reorganization, consolidation or sale, or (iii) an entity that acquires all or
substantially all of that portion of the Party’s assets or business. Except as
otherwise provided above, neither Party may assign this Agreement nor any of its
rights or interests hereunder, nor delegate any obligation to be performed
hereunder, without the prior written consent of the other Party. Any attempted
assignment or delegation in contravention of this Section shall be null and
void, and of no force or effect. This Agreement shall be binding upon, and shall
inure to the benefit of, the legal successors and permitted assigns of the
Parties.


19.
NOTICES



Any notice, demand or other communication (collectively “notice”) required or
permitted under this Agreement shall be made in writing and shall be deemed to
have been duly given (i) when delivered personally to the representative(s)
designated to receive notices for the intended recipient, or (ii) when mailed by
certified mail (return receipt requested) or sent by overnight courier to the
representative(s) designated to receive notices for the intended recipient at
the address set forth in the introductory paragraph of this Master Agreement or
in the applicable Work Order, as appropriate. Notices concerning the Master
Agreement shall be given to the person who signed the Master Agreement on behalf
of the intended recipient. Notices concerning a Work Order shall be given to the
intended recipient’s then current project manager. Any notice from Contractor
that either (i) relates to the Master Agreement, or (ii) alleges Client
committed a material breach, shall also be sent to Client’s General Counsel’s
Office, to the attention of the managing attorney responsible for intellectual
property and technology. Either Party may change its address(es) or
representative(s) for receiving notices upon notice to the other.


20.
COMPLIANCE WITH LAW

   

20.1 General. In performing its obligations under this Agreement, Contractor
will comply, and will cause its Personnel to comply, with the requirements of
all applicable laws, ordinances, regulations, codes and executive orders.


20.2 Export Controls. Without limiting the generality of Section 20.1, each
Party specifically agrees to comply, and will cause its Personnel to comply,
with the requirements of all applicable export laws and regulations, including
but not limited to the U.S. Export Administration Regulations. Unless authorized
by U.S. regulation or Export License, neither Party will export nor reexport,
directly or indirectly, any software or technology received from the other
Party, or allow the direct product thereof to be exported or reexported,
directly or indirectly, to (a) any country in Country Group E:2 of the Export
Administration Regulations of the Department of Commerce (see
http://www.bxa.doc.gov) or any other country subject to sanctions administered
by the Office of Foreign Assets Control (see http://www.treas.gov/ofac/); or (b)
any non-civil (i.e. military) end-users or for any non-civil end-uses in any
country in Country Group D:1 of the Export Administration Regulations, as
revised from time to time. Each party understands that countries other than the
U.S. may restrict the import or use of strong encryption products and may
restrict exports, and each party agrees that it shall be solely responsible for
compliance with any such import or use restriction.


21.  CHOICE OF LAW, JURISDICTION AND WAIVER OF JURY TRIAL


21.1  Governing Law. The substantive laws of the State of New York shall in all
respects govern this Agreement as though this Agreement was entered into, and
was to be entirely performed within, the State of New York. The Parties
expressly disclaim the applicability of, and waive any rights based upon, the
Uniform Computer Information Transactions Act or the United Nations Convention
on the Sale of Goods. For the avoidance of doubt, nothing stated in this
Agreement will prejudice or limit the rights or remedies of either Party to
enforce any award or decree under the laws of any jurisdiction where property or
assets of the other Party may be located. 


21.2 Jurisdiction. All claims or disputes arising out of or in connection with
this Agreement shall be heard exclusively by any of the federal or state
court(s) of competent jurisdiction located in the Borough of Manhattan, New York
City, NY, USA. To that end, each Party irrevocably consents to the exclusive
jurisdiction of, and venue in, such court(s), and waives any, (i) objection it
may have to any proceedings brought in any such court, (ii) claim that the
proceedings have been brought in an inconvenient forum, and (iii) right to
object (with respect to such proceedings) that such court does not have
jurisdiction over such Party. Without limiting the generality of the forgoing,
Contractor specifically and irrevocably consents to personal and subject matter
jurisdiction for such claims or disputes in the federal or state court sitting
in New York City, NY, USA, and to the service of process in connection with any
such claim or dispute by the mailing thereof by registered or certified mail,
postage prepaid to Contractor, at the address for notice set forth in, or
designated pursuant to, this Agreement.


21.3 WAIVER OF JURY TRIAL. CONTRACTOR AND CLIENT HEREBY WAIVE THE RIGHT TO A
TRIAL BY JURY IN ANY PROCEEDING OR LITIGATION BROUGHT AGAINST THE OTHER WITH
RESPECT TO THIS AGREEMENT OR CONTRACTOR'S PERFORMANCE OF SERVICES.


22.  REMEDIES


22.1 Equitable Relief. Contractor and Client each acknowledge that the failure
to perform their respective duties under Sections 12 or 13 may cause the other
Party to suffer irreparable injury for which the injured Party will not have an
adequate remedy available at law. Accordingly, the injured Party may seek to
obtain injunctive or other equitable relief to prevent or curtail any such
breach, threatened or actual, without posting a bond or security and without
prejudice to such other rights as may be available under this Agreement or under
applicable law. For purposes of this Agreement, "equitable relief" means and
includes those remedies traditionally and historically granted by courts of
equity, including without limitation, injunction, attachment, declaratory
relief, lis pendens, receivership and replevin.


22.2 Recovery of Fees. If Client terminates a Work Order pursuant to Section 6.3
or Section 10.3, then Client will be entitled to recover from Contractor all
amounts paid by Client pursuant to the Work Order on account of (i) the
defective Deliverable, and (ii) the Services or other products furnished by
Contractor to Client in conjunction with such Deliverable, that Client is unable
to utilize effectively or completely as a result of Contractor’s failure to
fulfill (in a timely manner) its obligation to furnish a conforming Deliverable
or to correct the Defect.


22.3 Cumulative Remedies and Off Sets. Except as otherwise expressly provided in
this Agreement, all remedies in this Agreement are cumulative and in addition to
(not in lieu of) any other remedies available to a Party at law or in equity. In
the event of a claim by Client for loss or damages for which Contractor is
responsible, Client shall be entitled to adjust the amounts claimed against
future or outstanding payments due, or which may become due, to Contractor. 


23. WAIVER


No course of dealing, failure by either Party to require the strict performance
of any obligation assumed by the other hereunder, or failure by either Party to
exercise any right or remedy to which it is entitled, shall constitute a waiver
or cause a diminution of the obligations or rights provided under this
Agreement. No provision of this Agreement shall be deemed to have been waived by
any act or knowledge of either Party, but only by a written instrument signed by
a duly authorized representative of the Party to be bound thereby. Waiver by
either Party of any default shall not constitute a waiver of any other or
subsequent default.


24.  FORCE MAJEURE


A Party will be excused from a delay in performing, or a failure to perform, its
obligations under this Agreement to the extent such delay or failure is caused
by the occurrence of any contingency beyond the reasonable control, and without
any fault, of such Party. In such event, the performance times shall be extended
for a period of time equivalent to the time lost because of the excusable delay.
However, if an excusable delay continues more than thirty (30) days, the Party
not relying on the excusable delay may, at its option, terminate the affected
Work Order(s) in whole or in part, upon notice to the other Party. In order to
avail itself of the relief provided in this Section for an excusable delay, the
Party must act with due diligence to remedy the cause of, or to mitigate or
overcome, such delay or failure. For purposes of this Section, the phrase “due
diligence” shall, at a minimum, require Contractor to maintain a contingency
plan (and provide evidence of its current and periodic testing if requested by
Client) for the continuation of business so that despite any disruption in
Contractor’s ability to fulfill its service obligations from any particular
location or through the efforts of any particular individuals, Contractor will
be able to fulfil its service obligations from an alternative/backup location.


25. SOLICITING FOR HIRE


Neither party will not directly or indirectly solicit any employee of the other
party for employment or services while a Work Order is in effect, nor during the
twelve (12) month period following the termination of the Work Order. For the
purposes of this Section, the advertisement of employment opportunities by a
Party in any public forum (including magazines, trade journals, publicly
accessible internet sites, classified advertisements, or job fairs open to the
public) shall not be considered "solicitation", and the hiring of an individual
as a result of his or her response to such a general employment advertisement or
in response to his or her unsolicited employment inquiry shall not constitute a
breach of this Agreement.


26. CONSTRUCTION


26.1  Inconsistencies. In the event of any inconsistency between the provisions
of this Master Agreement and any Work Order, the provisions of the Work Order
shall govern for purposes of such Work Order.


26.2  Modification. The terms, conditions, covenants and other provisions of
this Agreement may hereafter be modified, amended, supplemented or otherwise
changed only by a written instrument (excluding e-mail or similar electronic
transmissions) that specifically purports to do so and is physically executed by
a duly authorized representative of each Party.


26.3  Severability. If a court of competent jurisdiction declares any provision
of this Agreement to be invalid, unlawful or unenforceable as drafted, the
Parties intend that such provision be amended and construed in a manner designed
to effectuate the purposes of the provision to the fullest extent permitted by
law. If such provision cannot be so amended and construed, it shall be severed,
and the remaining provisions shall remain unimpaired and in full force and
effect to the fullest extent permitted by law.


26.4  Survival. The provisions of this Agreement that, by their nature and
content, must survive the completion, rescission, termination or expiration of
this Agreement in order to achieve the fundamental purposes of this Agreement
(including any licenses expressly granted to Client by Contractor under this
Agreement), shall so survive and continue to bind the Parties.


26.5  Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all of which together shall
constitute one instrument. 


27.  AUDITED FINANCIAL STATEMENTS


Upon Client’s request, Contractor will provide a completed audited statement of
the financial condition of Contractor’s organization, including (i) audited
year-end results for the three (3) previous years, including revenues, expenses,
net income, total assets, liabilities and footnotes; and (ii) the most recent
financial interim statement.
 
28. COMPLETE UNDERSTANDING


This Agreement (together with the schedules, Work Orders, and other appendices
attached hereto or specifically incorporated herein by reference) constitutes
the complete understanding of the Parties with regard to the subject matter
hereof. This Agreement supersedes all prior or contemporaneous agreements,
discussions, negotiations, promises, proposals, representations, and
understandings (whether written or oral) between the Parties with regard to the
subject matter hereof. Contractor specifically acknowledges and agrees that it
did not enter into this Agreement in reliance upon any agreement, promise,
representation, or understanding made by or on behalf of Client that is not
contained herein.


IN WITNESS WHEREOF, the Parties hereto, through their duly authorized officers,
have executed this Master Professional Services Agreement as of the Commencement
Date designated above.


Chordiant Software, Inc.
 
Citicorp Credit Services, Inc. (USA)
By:
/s/ Kelly Hicks
 
By:
/s/ Mitchell J. Habib
Name:
Kelly Hicks
 
Name:
Mitchell J. Habib
Title:
Vice President, Finance
 
Title:
CIO
Date:
June 6, 2006
 
Date:
June 6, 2006







--------------------------------------------------------------------------------



APPENDIX A
WORK ORDER


Work Order #:
 
Effective Date:
 



THIS WORK ORDER is entered as of the Effective Date designated above, by and
between Contractor and the Client designated below. The Parties hereto
acknowledge that they are entering into this Work Order pursuant to the
provisions of the Master Professional Services Agreement dated as of
__________________, between Contractor and CITIGROUP ENTITY THAT SIGNED MASTER. 
The Parties further acknowledge and agree that the provisions of the Master
Professional Services Agreement shall apply to this Work Order as though such
provisions were set forth herein in their entirety.


Party:
CONTRACTOR
CLIENT
Name:
   
Address:
   
State of Incorporation:
   





Project Name:



Commencement Date:
 
Completion Date:
 



Project Managers:
For Contractor
For Client
 
Address:
         
Phone:
         
e-mail:
   



Description of Services To Be Performed (Add attachment if needed.):
   



Description of Deliverables (Add attachment if needed.):
     



Deliverable Milestones (Add attachment if needed.):
   
DATE:
   
DATE:
   
DATE:
 





Acceptance Criteria (Attach Specifications and other criteria if applicable.)
   





Warranty Period:
 



Basis for Determining Fee
 
Time and Material Rates:
   
Estimated Total Fees
 
Estimated Total Expenses
 
Estimated Total Cost*
 
The total cost shown above may not be exceeded without the prior written
approval of Client. Unless the fee basis is a firm fixed price, Client is under
no obligation to spend any minimum amount.
 
Fixed Price Fee:
 



Billing Address:
 



Contractor’s Personnel: 
 
Number of Personnel
Skill Level
Service Location
             



Additional Terms and Conditions:
 
 
 
Ownership of Deliverables (if different than provided in Section 7):
   



IN WITNESS WHEREOF, the Parties hereto, through their duly authorized officers,
have executed this Work Order to the Master Professional Services Agreement as
of the Effective Date designated above.


Contractor:
 
Client:
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
 
Date:
   
Date:
 



 


 


--------------------------------------------------------------------------------



Appendix B-1
 
CHORDIANT SOFTWARE, INC.
 
EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
 
In consideration of my employment or continued employment by CHORDIANT SOFTWARE,
INC. (the "Company"), and the compensation now and hereafter paid to me, I
hereby agree as follows:




--------------------------------------------------------------------------------





1.  
Nondisclosure

 
1.1  Recognition of Company's Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company's Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company's
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.
 
1.2  Proprietary Information. The term "Proprietary Information" shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, "Proprietary Information"
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as "Inventions"); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.
 
1.3  Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information ("Third Party Information") subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
 
1.4  No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.
 

2.  
Assignment of Inventions.

 
2.1  Proprietary Rights. The term "Proprietary Rights" shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.
 
2.2  Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit B (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as "Prior
Inventions"). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit B for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company's prior written
consent.
 
2.3  Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as "Company Inventions."
 
2.4  Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter "Section 2870"). I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.
 
2.5  Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870. I will preserve the confidentiality of any Invention that does not
fully qualify for protection under Section 2870.
 
                    2.6  Government or Third Party. I also agree to assign all
my right, title and interest in and to any particular Company Invention to a
third party, including without limitation the United States, as directed by the
Company.
 
2.7  Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are "works made for hire," pursuant to
United States Copyright Act (17 U.S.C., Section 101).
 
2.8  Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company's request on such assistance.
 
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
 

3.  
Records. I agree to keep and maintain adequate and current records (in the form
of notes, sketches, drawings and in any other form that may be required by the
Company) of all Proprietary Information developed by me and all Inventions made
by me during the period of my employment at the Company, which records shall be
available to and remain the sole property of the Company at all times.

 

4.  
Additional Activities. I agree that during the period of my employment by the
Company I will not, without the Company's express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that for the period
of my employment by the Company and for one (l) year after the date of
termination of my employment with the Company I will not induce any employee of
the Company to leave the employ of the Company. I agree further that for the
period of my employment with the Company and for one (1) year after the date of
termination of my employment with the Company, I will not solicit the business
of any client or customer of the Company (other than on behalf of the Company).

 
5.  No Conflicting Obligation. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.
 
6.  Return of Company Documents. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company's premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company's termination statement.
 
7.  Legal and Equitable Remedies. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.
 
8.  Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
 
9.  Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
 
10.  General Provisions.
 
10.1  Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in Santa Clara
County, California for any lawsuit filed there against me by Company arising
from or related to this Agreement.
 
10.2  Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.
 
10.3  Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
 
10.4  Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
 
10.5  Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company's right to terminate
my employment at any time, with or without cause.
 
10.6  Waiver. No waiver by the Company of any breach of this Agreement shall be
a waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.
 
10.7  Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.
 
This Agreement shall be effective as of the first day of my employment with the
Company, namely: _______________, 20__.
 
I have read this Agreement carefully and understand its terms. I have completely
filled out Exhibit B to this Agreement.
 
Dated: ___________
 
(Signature)
 
(Printed Name)
 
Accepted and Agreed To:
 
CHORDIANT SOFTWARE, INC.
 
By:
 
Title:
 
(Address)
 
 
 
Dated: _______
 


 

--------------------------------------------------------------------------------



Exhibit A
 
LIMITED EXCLUSION NOTIFICATION
 
This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company's equipment, supplies,
facilities or trade secret information except for those inventions that either:
 
1.  Relate at the time of conception or reduction to practice of the invention
to the Company's business, or actual or demonstrably anticipated research or
development of the Company;
 
2.  Result from any work performed by you for the Company.
 
To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
 
This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.
 
I acknowledge receipt of a copy of this notification.
 
By: 
 (Printed Name of Employee)
 
Date: 
Witnessed by:
 
 
(Printed Name of Representative)


 



--------------------------------------------------------------------------------



Exhibit B
 
TO:  CHORDIANT SOFTWARE, INC.
 
FROM:     
 
DATE:     
 
SUBJECT: Previous Inventions
 
1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
CHORDIANT SOFTWARE, INC. (the "Company") that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:
 
For Check Boxes:
 
1. Double-click on Check Box
2. Click on “Checked” in Default Value, click OK 
3. If you want to remove a check mark:
double-click on the Check Box
click on “Unchecked” in Default Value
click OK
 
Delete this Hidden Text after you follow the instructions. 
Hidden Text can affect pagination on the screen.
(It does not affect pagination when you print the document)
No inventions or improvements.
 
See below:
 
 
 
 
 
 
 

 
Additional sheets attached.

 
2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):
 
Invention or Improvement Party(ies)  Relationship
 
1.      
 
2.      
 
3.      
 

 
Additional sheets attached.

 


--------------------------------------------------------------------------------



APPENDIX C
RESERVED




--------------------------------------------------------------------------------



Addendum #1


APPLICATION DEVELOPMENT ADDENDUM


Application Name:
Collections
Effective Date:
April 3, 2006



THIS APPLICATION DEVELOPMENT ADDENDUM #1 is entered as of the Effective Date
designated above, by and between Contractor and the Client designated below. The
Parties hereto acknowledge that they are entering into this Addendum pursuant to
the provisions of the Master Professional Services Agreement dated as of April
3, 2006, between Contractor and Citicorp Credit Services, Inc. (USA).  The
Parties further acknowledge and agree that except as otherwise provided below
the provisions of the Master Professional Services Agreement and the meanings of
capitalized terms to the extent set forth therein shall apply to this Addendum
as though such provisions were set forth herein in their entirety.


Party:
CONTRACTOR
CLIENT
Name:
Chordiant Software, Inc.
Citicorp Credit Services, Inc. (USA)
Address:
20400 Stevens Creek Blvd.
Cupertino, CA 95014
14000 Citi Cards Way
Jacksonville, FL 32258
State of Incorporation:
Delaware
Delaware





Application Name: Collections

(the “Application”)


Client Specific Intellectual Property Rights:
(“Client Specific IPR”)



·  
Specific Analytics and Rules previously developed and/or to be developed by
Client

·  
Unique Processes that are not Industry Standard previously developed and/or to
be developed by Client



The parties acknowledge that the Application is under software development by
Contractor as of the date of this Addendum under the Agreement between the
Parties dated April 3, 2006, and that Client is a cooperative and contributing
party to such Application software development (the “Project”). The parties
acknowledge that the Application developed hereunder will contain both generic
elements and Client-specific elements. It is the Parties’ intention that
Contractor will be able to market, distribute and sell the generic elements of
the Application as a comprehensive application product to its other customers.
It is also the parties’ intention that the proprietary elements of Client’s
Application channel including without limitation Client Specific IPR will not be
incorporated into the Application product distributed by Contractor. With the
exception of Client Specific IPR, all Application software will solely owned by
Contractor. 


With respect to the development and ownership of the Application, the following
terms shall apply in lieu of Sections 7.1, 7.2, 7.3 and 7.4 of the Master
Professional Services Agreement:


1. Application Work Product. The phrase “Application Work Product” shall mean
and include the Deliverables, all ideas, concepts, know-how, techniques,
inventions, discoveries, improvements, specifications, designs, methods,
devices, systems, reports, studies, computer software (in object or source
code), programming and other documentation, flow charts, diagrams and all other
information or tangible material of any nature whatsoever (in any medium and in
any stage of development or completion) relating to the subject matter of this
Addendum or the applicable Work Order (if any), that are conceived, designed,
practiced, prepared, produced or developed by Contractor or any of its Personnel
during the course of the Project; provided however that the Client Specific IPR
shall not be part of the Application Work Product. To the fullest extent
permitted under law, all Application Work Product shall be the property of
Contractor. To the extent Client has participated in the development of the
Application Work Product, Client hereby irrevocably and exclusively assigns,
transfers and conveys to Contractor all Intellectual Property Rights in and to
any and all Application Work Product, exclusive of the Client Specific IPR.
Client Specific IPR is not included in the definition of Application Work
Product. Client will retain ownership of all Client Specific IPR.


2. Client License. Contractor hereby grants and will be conclusively deemed to
have (at no additional cost) granted to Client and its Affiliates a perpetual,
worldwide, irrevocable, royalty-free, non-exclusive license under the Master
Software License and Support Agreement between the parties dated as of February
1, 2006 (the “License Agreement”) to use, execute, display and perform the
Application only in conjunction with the other software licensed by Contractor
under the License Agreement, subject to any of Contractor’s rights or Client’s
obligations under the License Agreement.


To the extent that there is any conflict between the terms of this Addendum and
the terms of the Master Professional Services Agreement, the terms of this
Addendum shall control.

 



IN WITNESS WHEREOF, the Parties hereto, through their duly authorized officers,
have executed this Addendum to the Master Professional Services Agreement as of
the Effective Date designated above.


Contractor:
 
Client:
By:
/s/ Kelly Hicks
 
By:
/s/ Mitchell J. Habib
Name:
Kelly Hicks
 
Name:
Mitchell J. Habib
Title:
Vice President, Finance
 
Title:
CIO
Date:
June 6, 2006
 
Date:
June 6, 2006









 

